Title: To Thomas Jefferson from William Cartwright, 20 September 1806
From: Cartwright, William
To: Jefferson, Thomas


                  
                     September 20. 1805 [i.e. 1806]
                  
                  Wm Cartwright Daniel Newbery. Samuel Tozier. Joseph Paulen. James Hiat Abram head Shiped on the Schooner Bee Capt. hudel owners James Clements to go to Saint Demingo after gitin to Saint De mingo & layan thare 5 Months thare came a ship in by the name of the Leander Capt. Thomas Lewis and Charterd our Chooner for 50 Days. We put the cargo on bord of another an then ast the Captin For our Discharge esaid he Could not discharge us we We then said we wold not go in the schooner with out he Told us whare she was a goin & if he took us he took us by Forse he then haled the ship & thay came along side with Two boats of peopel & Capt Lews. & thay cut & clashed us Us fore & aft the decks with thare cut laches & thoed us in To the boat took us bord of the ship the Captain told The dctor to dres our wounds & put us in irons & give us Three duzen in the morning they kep us on bord from The 17 of march tel th 27 then being redy to sail put us On bord of our own chooner a gain & went to sea the frst Place we went into was the island of rube & thare we Watered & from thare we went on the spanish main Thare the ship ingaged a spanish brig & a chooner They being too strong for the ship the ship ran a way & left us to the mercy of the spanards thay took the two Chooners in to port of curvater & thare we got our senten Ten sufred on the scafel som for ten yers hard laber To the armors som to portereck ten yers & the rest Of us for the castel of bockerr cheek eight years Cartergina
                  
                     Wm Cartwright 
                     
                  
                  
               